Citation Nr: 1204622	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-35 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disorder, to include right knee strain with degenerative joint disease.

2.  Entitlement service connection for a right knee disorder, to include right knee strain with degenerative joint disease.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disorder.

4.  Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to May 1978.  His DD Form 214 identifies his character of discharge as "NA," thus uncharacterized.  Subsequently, the RO, by an October 1994 VA administrative decision, determined that his character of discharge was under conditions other than dishonorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a May 2011 supplemental statement of the case (SSOC), the RO appeared to consider the previously-denied claim of service connection for a right knee disorder directly on the merits without consideration of whether new and material evidence had been submitted to reopen the claim.  Regardless of the RO's action, the Board must first determine whether the Veteran has submitted new and material evidence with respect to that claim before evaluating the underlying merits of the denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Without the submission of new and material evidence, the Board does not have jurisdiction to review the claim in its entirety, and its analysis must end.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999).

In August 2011, the Veteran appeared and offered testimony in support of his claim before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with his claims file.  

The RO also issued a rating decision in July 2010 denying a compensable rating for bilateral hearing loss.  Shortly thereafter, in October 2010, the Veteran filed a statement arguing that he had hearing aids and wanting "what [is] fair."  In response to this statement, the RO sent the Veteran a letter in March 2011 asking him to clarity if it was his intention that the October 2010 statement be considered a notice of disagreement (NOD).  The Veteran did not respond to the RO's letter.  Thus, the issue has not been placed into appellate status.  See 38 C.F.R. §§ 19.26, 20.200. 

The merits issues of service connection for a right knee disorder and low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claims of service connection for a right knee disorder and low back disorder in a February 1995 rating decision; he was notified in writing of this decision and his appellate rights by a February 1995 letter, but he did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2.  The evidence received since the February 1995 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The February 1995 RO rating decision denying service connection for claimed right knee and low back disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Because evidence received since February 1995 is new and material, the claim of service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2011).

3.  Because evidence received since February 1995 is new and material, the claim of service connection for a low back disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the instant appeal, the disposition is fully favorable to the Veteran on the issues of whether to reopen the previously denied claims of service connection for a right knee disorder and low back disorder.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

II.  Analysis

By way of history, the Veteran filed an original claim of service connection in May 1994 for disorders of the right knee and back.  The claims were denied in a February 1995 rating decision.  With regard to the back, the RO determined that the STRs were negative for diagnosis of or treatment related to the back and there was no objective evidence of a back disorder that was incurred in or aggravated by active duty service.  With regard to the right knee, the RO determined that although the STRs showed treatment for right knee strain, such was an acute injury, and there was no evidence of a chronic disease or disability being incurred in or aggravated by active duty service.  There was also no evidence of continued treatment for such disability.  The RO notified the Veteran of the February 1995 rating decision and his appellate rights in a February 1995 cover letter.  

An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after an SOC has been furnished, a timely filed substantive appeal (VA Form 9).  38 C.F.R. § 20.200.  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year of the rating decision or the decision becomes final.  38 C.F.R. § 20.302; see Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

Furthermore, if new and material evidence is received during an applicable appellate period following a RO decision or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468.  (2009).

In the instant case, the Veteran filed no correspondence within one year of the February 1995 RO notice.  Moreover, no additional evidence was added to the claims file during that time.  Thus, the February 1995 rating decision is final.  

The Board acknowledges that the Veteran filed a statement in April 2004, which he labeled a "Notice of Disagreement," and in which he expressed disagreement with the RO's prior determination.  Similarly, at an August 2005 Board Hearing, concerning an unrelated claim, the Veteran testified that he filed an NOD in 1994 and again in 2004 on these claims.  

Despite his April 2004 and August 2005 contentions, an NOD was not timely filed.  First, any correspondence received in 1994 was prior to when the RO issued the February 1995 rating decision.  Second, the April 2004 statement was received greater than one year after the February 1995 rating decision notice.  Thus, neither document meets the criteria to be considered a timely NOD.  38 C.F.R. §§ 20.201, 20.302.  

Thus, the February 1995 rating decision is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.   

Except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

"[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

Moreover, all evidence received subsequent to a final decision is considered credible for the purposes of reopening a claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In the instant case, the pertinent evidence of record at the time of the February 1995 rating decision consisted of the Veteran's STRs and his original claims form.  

The STRs, as the RO noted in the February 1995 rating decision, contained the Veteran's December 1976 entrance examination in which he denied a history of recurrent back pain.  With regard to the knee, the Veteran marked both "no" and "don't know" regarding "trick" or locked knee.  The examiner commented that he had "no opinions," except for conditions unrelated to the present appeal.  The examiner did not note a history of any prior injuries.  On clinical evaluation, the lower extremities and spine were found to be "normal."  

On separation examination in April 1978, the Veteran gave a history of a motor vehicle accident (MVA) in 1976 resulting in head injury, but he denied a history of recurrent back pain and trick or locked knee.  The corresponding discharge physical examination showed "normal" lower extremities and spine.  

The intervening STRs show treatment in May 1977 for right knee strain.  (The STRs also contain treatment records in October 1977 showing treatment related to the knee; it is unclear which knee was involved because these treatment records are handwritten, and nearly unreadable; however, they appear to note ""(L)" or "left" knee.)  Also, in December 1977, he was treated for muscle strain related to complaints of stiff neck with pain in shoulder, back, and left arm, for two weeks without trauma.  On follow-up in January 1978, this was found to be cervical tension secondary to work problems.  

To reiterate, the RO denied the claims in February 1995 based on evidence then of record, as detailed above.  They determined that the record showed (a) with regard to the that low back, that the STRs were negative for diagnosis of or treatment related to the back, and there was no objective evidence of a back disorder that was incurred in or aggravated by active duty service, and (b) with regard to the right knee, that although the STRs showed treatment for right knee strain, strains are acute injuries, and there was no evidence of a chronic disease or disability being incurred in or aggravated by active duty service, and there was no evidence of continued treatment for such disability.  Consequently, new and material evidence addressing these bases is required to reopen the claims.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.  

Since February 1995, substantial pertinent evidence has been added to the claims file, as follows. 

The Veteran testified at a Board hearing in August 2011.  He provided information as to the circumstances of his claimed in-service injuries.  He also testified that his physicians have provided nexus opinions favorable to his claims.  His testimony is deemed credible solely for purposes of this new and material analysis.  See Duran, 7 Vet. App. 216.  

Additionally, the Veteran's SSA disability records are now of record.  These records reflect post-service treatment and complaints related to the low back and right knee.  Of particular note are an October 1987 medical evaluation report and June 1994 letter showing low back injuries after service in October 1987 (involving a fall from a ladder) and October 1993 (a workplace lifting injury).  In October 1987, the Veteran's prognosis was "very guarded due to the multiple pre-existing problems ... with aggravation by this [post-service] injury."  Other pertinent evidence in the SSA records, such as a February 1994 treatment record, shows an indication of a low back injury in a 1977 MVA.   

The Board finds that this evidence is "new" because it was not before the adjudicator in February 1995.  The Board also finds that the new evidence is "material" because it directly addresses the reason the claims were previously denied on the last adjudication in February 1995.  Indeed, the Veteran's testimony in particular notes that statements of etiology have been made, which relates to an unestablished fact necessary to substantiate the claim.  Moreover, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  

The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for a right knee disorder and low back disorder.  Hence, the appeal to this extent is allowed.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a right knee disorder, the appeal to this extent is allowed.

As new and material evidence has been received to reopen the claim of service connection for a low back disorder, the appeal to this extent is allowed.


REMAND

Upon review, the Board finds that further development is necessary with respect to  the reopened claims of service connection for a right knee disorder and low back disorder.  Specifically, VA examination is necessary.  

The Veteran previously underwent a VA examination in January 2010 to address the right knee claim.  The VA examiner, based on a review of the history and a thorough clinical evaluation, opined that with the available information, it was not likely that a knee disorder is secondary to the Veteran's active duty.  The VA examiner reasoned that the Veteran was treated for strain during service, but there was no continuity of treatment or complaints and the next treatment was not until 1980/81.  However, the VA examiner qualified the opinion by commenting that if other information or evidence was found, the opinion could be altered.   

Subsequent to the January 2010 VA examination, additional evidence was added to the claims file, including the Veteran's SSA records, which, as noted herein above, reflect complaints related to an MVA and post-service injuries.  Because the January 2010 VA examiner specifically conditioned her opinion on the information available to her at that time, this additional evidence leads the Board to find that a new VA examination is necessary under 38 C.F.R. § 3.159(c)(4)(iii); McLendon v. Nicholson, 20 Vet. App. 79 (2006)  

Furthermore, the Veteran has not been provided a VA examination to address the claimed low back disorder, which is deemed necessary under 38 C.F.R. § 3.159(c)(4)(iii).  See McLendon, 20 Vet. App. at 83

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.

2. After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  

The RO should also obtain all of the Veteran's outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed right knee and low back disorders.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then specifically address the following:

(a) What is the likelihood that a right knee disorder and low back disorder preexisted the Veteran's active duty service?  Correspondingly, if found to preexist any period of service, the examiner is asked to indicate (1) whether the preexisting condition worsened (underwent a permanent increase in disability) during that period of service, and (2) whether such worsening constituted a permanent worsening beyond the natural progress of the disease.  In making these determinations, the examiner is asked to address the evidence, including the April 1978 service separation examination and the post-service medical records, such as in February 1994 and August 2002, tending to indicate that the Veteran was involved in a pre-service motor vehicle accident (MVA) involving low back and right knee injuries.  

(b) Without regard to the conclusions to question (a), is it at least as likely as not (i.e., there is at least a 50 percent probability) that a right knee or low back disorder had its onset during the Veteran's service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  

In making this determination, the examiner is asked to address the records from the Social Security Administration (SSA) indicating several post-service injuries to the knee and back.  The examiner is requested to also discuss the Veteran's own assertions regarding the onset and continuity of his symptomatology.

The examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims of service connection in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


